DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 16-20, the addition of claims 21-30, and the cancellation of claims 1-15 in the reply filed on October 5, 2021 are acknowledged.
Newly-submitted claim 30 contains limitations directed to an invention that is independent or distinct from the invention originally claimed and elected for the following reasons: a wreath and a garland are recited.  Wreaths and garlands are materially different products with materially different structures from a tree, which was elected.  If a wreath, garland, and tree had been originally presented, the three different inventions would have been subjected to a restriction/election requirement. 
Since applicant has elected claims directed to a tree, the claims or limitations directed to inventions other than a tree, e.g. a garland and a wreath, are constructively non-elected.  Accordingly, the portions of claim 30 that explicitly recite products other than a tree are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  Any further claims filed in future communications that are directed to a garland or wreath (or anything other product than a tree) will be withdrawn from consideration.  

Claim Objections
Claims 17 and 24 are objected to because of the following informalities: each recites that a needles are "made by a sheet comprising polymeric material", which should be "made from a sheet comprising polymeric material".   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 19 and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.
The meaning of claims 19 and 27 is unclear because each recites "wherein any of the needles forms a curve across the folding line in a core part".  The claim is unclear what particular structure is implied by a needle that "forms a curve across the folding line".   Although the instant specification uses similar language, it does not provide a depiction or clear description of the claimed relationship.  Secondly, it is unclear if "a core part" refers to a portion of a needle or a folding line.  Additionally, as neither a "core part" nor a "folding line in a core part" have previously been positively recited, "the folding line in a core part" lacks proper antecedent basis.  For the sake of compact prosecution, an indentation similar to the indentation (332) that is present along the 

Claim Rejections - 35 USC § 102 and 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23-25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanders (US Pat. No. 3,637,452); and/or claim(s) 23-25 and 27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sanders.


Regarding claims 23-25, Sanders teaches a decorative item preferably made of polyvinyl chloride (i.e. a polymer) sheet material and comprising a midrib (62) and many needles (63) extending from the midrib (62) (Figs. 2, 5).  Each needle (63) comprises a first end (unlabeled) connected to the midrib (62), a second end, and a permanent 
To the extent that "an embossment" is intended to imply a particular process was performed to make the claimed product, the limitation is a product-by-process limitation.  Product-by-process claims are not limited by recited processing steps, but rather the product implied by the recited procedure.  See MPEP 2113.  Sanders's product meets the claim limitation because it has the implied structure. 

Regarding claim 27, as shown in Figure 4, the needles 63) in Sanders's product have an indentation (upper/inner surface) over the fold line (64) (Fig. 4).  Additionally, Figure 6 demonstrates that at least some of the needles (unlabeled) in the product have curvature along their length, including "across" the fold line (Fig. 6).  As such, at least some of Sanders's needles "form a curve across the folding line in a core part".  

Claims 16, 17, 19, 20, 23, 24, 27, 28, and 30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Thomas (US Pat. No. 6,122,866). 


Regarding claims 16, 23, and 30, Thomas teaches an artificial tree and decorative item comprising multiple branches (i.e. "branch parts" and "decorative items"), each including a midrib (22), and multiple leaf-like formations (51, i.e. "needles") extending from the midrib (22) (Figs. 5, 7-9; Abstract).  Each needle includes a first end connected to the midrib (22), a second end (unlabeled), and a depression (i.e. opposite item 64, i.e. "embossment") along a fold line that extends parallel to the longitudinal 
To the extent that "an embossment" is intended to imply a particular process was performed to form the claimed product, the limitation is a product-by-process limitation.  Product-by-process claims are not limited by recited processing steps, but rather the product implied by the recited procedure.  See MPEP 2113.  Thomas's product meets the claim limitation because it has the implied structure. 

Regarding claims 17 and 24, Thomas teaches that his leaf-like formations, i.e. needles, are molded from synthetic plastic (i.e. a polymeric material) (col. 2, ln. 10-14).  
To the extent that the requirement of the products being made from a "sheet comprising polymeric material" is intended to imply a particular process was performed to form the claimed product, the limitation is a product-by-process limitation.  Product-by-process claims are not limited by recited processing steps, but rather the product implied by the recited procedure.  See MPEP 2113.  Thomas's product meets the claim limitation because it has the implied structure. 

Regarding claims 19 and 27, as shown in Figures 7 and 9, the needles (51) in Thomas's product have an indentation (upper/inner surface) over the fold line (Figs. 7, 9).  The needles also include regions of weakness along their lengths that allow them to bend (i.e. "curve") along their length (col. 5, ln. 24-32).  Additionally, Figure 6 

	Regarding claims 20 and 28, as shown in Figures 5 and 7, the ends of the needles (51) on Thomas's branches/decorative items are rounded (i.e. "the second end of any of the needles comprises a rounded-end edge") (Figs. 5, 7). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders in view of Sloane (US Pat. No. 3,513,063); and claims 26, 28, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders, as applied to claim 23 above, and further in view of Sloane.  
Regarding claims 16, 17, 19, 21, and 30, as discussed above, Sanders teaches a decorative item that meets the limitations of claims 23 and 27, which, therefore, also meets the limitations of claims 16, 17, 19, and 21 with the exception of Sander not teaching that his decorative item is a branch in an artificial tree. However, Sanders's product is made up of decorative polymer sheet that is cut into many smaller strips that 

Regarding claims 18, 22, 26, and 29, the teachings of Sanders differ from the current invention in that his branches/decorative items are not taught to be patterned with colors as claimed.  However, as noted above, Sanders's product is intended to be a decoration. Sloane further teaches to make decorative branches from a material that is deep green and to spray a mist of a blue pigmented coloring solution onto the material 

Regarding claims 20 and 28, the teachings of Sanders differ from the current invention in that the ends of his needles are not explicitly taught to include a rounded-end edge.  However, as noted above, Sanders's product is intended to be decorative, Sanders teaches that the cutting edges of the blades used to make the product can be modified to form cuts of various shapes in the sheeting, and Sanders teaches that the needles can have shapes other than a parallelogram, such as oblong-shaped or formed with a leaf or floral pattern, or with an almost-unlimited variety of other shapes (Abstract; col. 1, ln. 56-57; col. 5, ln. 53-58).  As such, it would have been obvious to one of ordinary skill in the art to cut the needles on Sanders's branches/decorative items to prima facie obvious selection of shape and aesthetic design choice that does not distinguish the claimed invention over the prior art.  See MPEP 2144.04.    

Claims 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Niki (CA 2,356,336 A1). 
Regarding claims 16-20, 22-24, and 26-30, as discussed above, Thomas teaches a tree/decorative item comprising branches that include a midrib and needles that is considered to meet the limitations of claims 16, 17, 19, 20, 23, 24, 27, 28, and 30.   


The teachings of Thomas might be considered to differ from the current invention in that he does not explicitly teach to emboss his needles or pattern them with colors as claimed.  However, Thomas does teach that his decorative foliage is intended to resemble the fronds and leaves of a natural palm tree (Abs.).  Niki further teaches an artificial tree comprising leaves that is intended to imitate a natural plant (Abs.).  Niki teaches that artificial leaves having the texture and appearance closer to that of natural leaves can be obtained by embossing to create unevenness and by applying pigmented paint to plastic films (p. 5-6).  As such, it would have been obvious to one of ordinary skill in the art to emboss and apply paint to Thomas's leaves, including embossing "along a fold line", in order to create leaves/needles having a texture and appearance that imitates natural leaves/needles and in order to achieve a desired decorative effect.  prima facie obvious aesthetic design choice that does not distinguish the claimed invention over the prior art.  See MPEP 2144.04. 

Regarding claims 21 and 25, the teachings of Thomas differ from the current invention in that the type of plastic is not disclosed.  However, as discussed above, Thomas does teach that the needles are made from a polymeric material.  Niki further teaches that polypropylene is a preferable material for forming leaves of artificial trees because it is easily available and cheap (p. 3).  Accordingly, it would have been obvious to one of ordinary skill in the art to make the needles in Thomas's artificial tree/decorative item from polypropylene because the material is easily available, cheap, and appropriate for use as an artificial plant material, as taught by Niki. 

Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784